In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-150V
                                     Filed: August 16, 2016

* * * * * * * * * * * * * * * *                         UNPUBLISHED
ELAHE AMANI,                                *
                                            *           Special Master Hamilton-Fieldman
            Petitioner,                     *
                                            *           Joint Stipulation on Damages;
v.                                          *           Tetanus-Diphtheria-acellular-
                                            *           Pertussis (“TDaP”) Vaccine;
SECRETARY OF HEALTH                         *           Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                         *           Administration (“SIRVA”).
                                            *
            Respondent.                     *
* * * * * * * * * * * * * * * *
Lisa Roquemore, Rancho Santa Margarita, CA, for Petitioner.
Michael Milmoe, United States Department of Justice, Washington, D.C., for Respondent.

                                          DECISION 1

       On February 25, 2014, Elahe Amani (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34
(2012). Petitioner alleged that a Tetanus-Diphtheria-acellular-Pertussis (“TDaP”) vaccine
administered on July 24, 2011 caused her to suffer from a Shoulder Injury Related to Vaccine
Administration (“SIRVA”). On May 27, 2014, Respondent filed a Rule 4(c) Report in which she
conceded that Petitioner is entitled to compensation for her vaccine-caused injury.

       On August 15, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. The parties agree that “[t]here is not a
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, codified as amended at 44 U.S.C. §
3501 note (2012). As provided by Vaccine Rule 18(b), each party has 14 days within which to
request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
preponderance of evidence that petitioner’s SIRVA is due to factors unrelated to her July 24,
2011, Tdap vaccination,” and they agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $167,713.79, which amount represents compensation for first year
       life care expenses ($14,600.00), pain and suffering ($150,000.00), and past
       unreimbursable expenses ($3,113.79) in the form of a check payable to Petitioner;
       and

       an amount sufficient to purchase the annuity contract described in paragraph 10 of
       the Stipulation, paid to the life insurance company from which the annuity will be
       purchased.

       Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 1 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 2 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 3 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 4 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 5 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 6 of 7
Case 1:14-vv-00150-UNJ Document 67 Filed 08/15/16 Page 7 of 7